Exhibit 10.22
Summary of 2009 Executive Compensation Bonus Policy
On March 10, 2009, the Compensation Committee of the Board of Directors of
comScore, Inc. (the “Company”), following a review of the Company’s executive
compensation program in conjunction with its outside compensation consultant,
approved a policy authorizing bonuses based on executive performance during the
Company’s 2009 fiscal year to be paid entirely with awards of restricted stock
according to the following target bonus award levels for each of the Company’s
named executive officers below:

                              Target Restricted Stock             Award Level as
a Name and Principal Position   2009 Base Salary   % of Base Salary
Magid M. Abraham, Ph.D.
  $ 425,000       240 %
President, Chief Executive Officer And Director
               
 
               
John M. Green
  $ 302,400       125 %
Chief Financial Officer
               
 
               
Gian M. Fulgoni
  $ 375,000       190 %
Executive Chairman of the Board Of Directors
               
 
               
Gregory T. Dale
  $ 275,600       92 %
Chief Technology Officer
               
 
               
Christiana L. Lin
  $ 250,000       92 %
General Counsel and Chief Privacy Officer
               

The Company anticipates that the above bonus restricted stock awards, if
awarded, will be made during the first quarter of 2010 based on each executive’s
actual performance. The Company further expects that one-quarter of the number
of shares of the restricted stock award to each named executive officer would
vest immediately upon the grant date, and the remaining three-quarters of the
shares of the restricted stock award would vest ratably over the three-year
period following the grant date.

